Citation Nr: 0820809	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1942 to November 1945.  He was wounded in 
action in France in December 1944.  
The veteran died in May 2005.  The appellant is the veteran's 
surviving spouse.

Procedural history

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the appellant's claims 
of entitlement to DIC under 38 U.S.C. § 1318 and entitlement 
to service connection for the cause of the veteran's death 
under 38 U.S.C. § 1310.  The appellant disagreed with the 
October 2005 decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
appellant's substantive appeal (VA Form 9) in June 2006.

In May 2008, the appellant presented sworn testimony at a 
personal hearing in Providence, Rhode Island, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the VA claims folder. 

Remanded issue

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington D.C.  
The appellant will be informed if further action on her part 
is required.


FINDINGS OF FACT

1.  The veteran died in May 2005.  

2.  At the time of the veteran's death, service connection 
was in effect for:  post-traumatic stress disorder 
(PTSD),evaluated as 50 percent disabling; gunshot wound left 
upper eye lid and orbit with optic atrophy, evaluated as 30 
percent disabling; degenerative joint disease (DJD) of the 
right knee, evaluated as 10 percent disabling; DJD of the 
left knee, evaluated as 10 percent disabling; DJD of the 
right ankle, evaluated as 10 percent disabling; DJD of the 
left ankle, evaluated as 
10 percent disabling; bilateral hearing loss evaluated, as 10 
percent disabling; and DJD of the left hand, evaluated zero 
percent disabling.

3.  Entitlement to individual unemployability was granted 
effective February 15, 2001.  

4.  At the time of the veteran's death, he had no additional 
claims pending before VA.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

The appellant seeks entitlement to DIC benefits under 38 
U.S.C. § 1318 
(West 2002).  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the result of 
this case; therefore no VCAA notice is necessary.  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In any event, with respect to this claim, VCAA letters were 
sent to the appellant by the RO in June 2005, September 2005, 
February 2006, and November 2006.  Neither the appellant nor 
her representative have contended that VCAA notice was in any 
way inadequate.  

The Board adds that general due process considerations have 
been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The appellant has been provided 
ample opportunity to present evidence and argument in support 
of her claim, and she has in fact done so.  As indicated 
above, she retained the services of a representative and she 
testified at a personal hearing before the undersigned 
Veteran's Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
[POW] who died after September 30, 1999.  See 38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2007).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening.



Analysis

In this case, the veteran was not continuously rated totally 
disabled from his 1945 release from service.  The total 
unemployability rating was not assigned until 2001, over 
fifty-five years later.  Further, the veteran was not totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death; he was rated totally 
unemployable effective February 15, 2001 and died 
approximately four years later in May 2005.  The record does 
not show, nor does the appellant contend, that the veteran 
had been POW.  Accordingly, the veteran does not meet the 
pertinent requirements of law.  See 38 U.S.C.A. § 1318 (West 
2002); 
38 C.F.R. § 3.22 (2007).

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  

According to the only subsection of 38 C.F.R. § 3.22(b) 
potentially applicable in this case (as the other subsections 
involve other circumstances inapplicable here, such as 
withholding or waiver of payment), "entitled to receive" 
means that, at the time of death, the veteran had a service-
connected disability rated totally disabled by VA, and was 
not receiving compensation because the veteran had applied 
for said compensation but had not received it due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b) (2007).

The record shows that in a January 2003 rating decision, the 
RO granted the veteran's claim of entitlement to service 
connection for PTSD.  Entitlement to individual 
unemployability (TDIU) was granted effective February 15, 
2001, the date of the receipt of the PTSD service connection 
claim.  For the remainder of his life, the veteran initiated 
no further claims with VA and submitted no additional 
correspondence.  There is no indication that the veteran ever 
demonstrated any disagreement with the effective date 
assigned for TDIU.

The appellant has made no argument that any rating decision 
for the veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the veteran that could 
potentially serve as the basis for the award of compensation 
under 38 U.S.C. § 1318.  As there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2007) is 
not relevant to the appellant's claim.  

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C. § 1318 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002) is denied.


REMAND

2.  Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.

The appellant alternatively seeks entitlement to service 
connection for the cause of the veteran's death under 38 
U.S.C. § 1310.  In order to establish service connection for 
the cause of the veteran's death, the medical evidence must 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death. See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The veteran died in May 2005 at the age of 83.  According to 
the Certificate of Death, death was due to metastatic 
melanoma.  

The appellant does not contend that the veteran's fatal 
melanoma is, or should be, service connected.  In essence, 
she contends that the veteran's service-connected gunshot 
wound of the left orbit contributed to his death.  
Specifically, the appellant claims that because shrapnel 
lodged in the veteran's skull behind his left eye prevented 
magnetic resonance imaging (MRI) studies, his intracranial 
metastatic melanoma was overlooked by doctors in its early 
stages, thereby causing the veteran's death.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further evidentiary development.  

Reasons for remand

Medical treatment records

The RO failed to obtain the  medical records from Rhode 
Island Hospital regarding the veteran's treatment for 
metastatic melanoma, as well as records pertaining to a 2004 
craniotomy and subsequent gamma knife treatment.  These 
records must be associated with the claims file.



Medical opinion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but there 
was not of record competent medical evidence addressing the 
third requirement (medical nexus), VA errs in failing to 
obtain such a medical nexus opinion.

As the record contains evidence of the veteran's death due to 
metastatic melanoma, evidence of the veteran's in-service 
injury [which caused shrapnel to be lodged in his skull], and 
at least the suggestion that the shrapnel affected the 
diagnosis of the intracranial metastatic melanoma, the Board 
finds that a medical opinion is necessary to make a decision 
on the claim.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should obtain the treatment records 
of the veteran from Rhode Island 
Hospital dated from 1990 through 2004, 
and in particular those addressing the 
diagnosis and treatment of metastatic 
melanoma.  All attempts to obtain such 
records should be memorialized in the 
claims folder.  Any such record so 
obtained should be associated with the 
claims folder.

2.	VBA should arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion as to any relationship 
between the veteran's service-connected 
shrapnel wound and his death, to 
include: (1) whether MRI studies of the 
veteran's brain could have been 
feasibly performed given the retained 
shrapnel; (2) whether MRI studies were 
necessary in this case (in other words, 
was the metastatic melanoma timely and 
properly diagnosed through other 
methods); and (3) whether any inability 
of the veteran's treating physicians to 
perform MRI studies due to the retained 
shell fragment had a bearing on the 
ultimate outcome, i.e., the veteran's 
death (in other words, would any 
earlier detection via MRI have been 
practically useless due to the nature 
of the disease).   The opinion should 
be associated with the veteran's VA 
claims folder.

3.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and re-adjudicate the 
appellant's claim.  If the decision 
remains unfavorable to the appellant, 
in whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The appellant and her 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).

The Board intimates no conclusion, legal or factual, with 
respect to this claim.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


